IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37365

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 572
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 4, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEVEN JOSHUA VASQUEZ,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for burglary, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Steven Joshua Vasquez pled guilty to burglary. I.C. § 18-1401. In exchange for his
guilty plea, an additional charge and an allegation that Vasquez was a persistent violator were
dismissed.   The district court sentenced Vasquez to a unified term of seven years, with a
minimum period of confinement of two years, to run concurrent with an unrelated sentence.
Vasquez filed an I.C.R. 35 motion for reduction of his sentence, which the district court denied.
Vasquez appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vasquez’s judgment of conviction and sentence are affirmed.




                                                   2